WALKER, Circuit Judge
(dissenting).
It seems to me that, whether the Herman was or was not formally under charter to Satinover, who from shore sent out small boats to her, into one of which intoxicating liquor was unloaded from the Herman and carried to shore, the evidence showed that by •prearrangement and concerted action between Satinover and 'the master of the Herman that vessel was subjected to the control of Satinover for the purpose of facilitating the carriage to shore of his liquor which was aboard, and the small boat which carried liquor to shore was jointly used by Satinover and the master of the Herman for the purpose of getting liquor unloaded from the Herman and unlawfully imported into the United States, with the result of subjecting the Herman to forfeiture under sections 447 and 453 of title 4 of the Tariff Act of 1922. 42 Stat. 953, 955 (19 USCA §§ 259, 266).